Citation Nr: 0716255	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for asthma.

2.  Entitlement to service connection for eczema of the left 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1986 to April 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 2004 and August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The August 2004 rating decision 
granted service connection for asthma, and assigned a 30 
percent disability evaluation, effective from September 16, 
2003.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
claims.  So, for the reasons discussed below, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file shows that the RO obtained a 
September 2003 nursing note from the VA Medical Center (VAMC) 
in Minneapolis, Minnesota.  In addition, at the veteran's 
July 2004 VA examination, he was referred to the Minneapolis 
VAMC for further treatment.  Likewise, in written statements, 
the veteran indicated that he had received treatment for his 
asthma and eczema at the VAMC, but did not provide any dates 
of treatment.  However, a review of the claims file is 
negative for any additional treatment records (other than the 
nursing note from September 2003) from the Minneapolis VAMC.  
If the RO did make a reasonable effort to obtain all of the 
veteran's VA medical treatment records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Additionally, with regard to the veteran's claim for a higher 
initial rating for his asthma, the Board observes that he was 
most recently afforded a VA examination in July 2004.  A copy 
of the examination report is in his claims file.  
Nonetheless, the examination report does not include all of 
the objective clinical findings necessary to properly 
evaluate the severity of his asthma under the 
Rating Schedule.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, it is unclear from the medical evidence of 
record whether the veteran's symptomatology has worsened 
since his last VA examination.  In particular, the Board 
notes that the veteran stated in his February 2005 
substantive appeal, and in an April 2005 statement, that his 
symptoms had worsened since his last examination such that he 
now requires prescription medications for control of his 
symptoms.  Therefore, an additional VA examination to obtain 
more current findings in this regard would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Minneapolis, Minnesota from 1993 to the 
present.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this 
in the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

2.  Schedule the veteran for a VA 
respiratory examination to ascertain the 
current severity and manifestations of his 
service-connected asthma.  Conduct all 
testing and evaluation indicated, to 
include pulmonary function testing with 
findings of FEV-1 (Forced Expiratory Volume 
in one second), FEV-1/FVC (ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity), and DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by 
Single Breath Method).  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should be provided a full copy 
of this remand.  The examiner must indicate 
in the examination report whether or not 
review of the claims folder was made.  The 
examiner should review the results of any 
testing prior to completion of the report, 
and should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected asthma, as opposed to 
symptoms referable to any other disability.  
If it is not possible or feasible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the rationale 
of all opinions provided.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Thereafter, the RO should consider all 
additional evidence received since issuance 
of the most recent statement of the case in 
February 2005, and readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



